DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending.  
Claims 5, 10, 12, 18, 23 and 25 are objected to.   
Claims 1-4, 6-9, 11, 13-17, 19-22, 24 and 26-29 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (Pub. No.: US 20020080789 A1) in view of Sharma et al. (Patent No.: US 20190379767 A1) and Hendel et al. (Pub. No.: US 20130003725 A1), hereafter respectively referred to as Henderson, Sharma, and Hendel.  
	In regard to Claim 1, Henderson teaches Communication apparatus, comprising: a host interface (host processor interface 104, Para. 15, FIG. 1), which is configured to be connected to a peripheral component bus (Interface device 115, Para. 15, FIG. 1) as to communicate via the bus with a central processing unit (CPU) of a host computer (host processor 170, Para. 15, FIG. 1).  
Henderson teaches a network interface (network interface 102, Para. 15, FIG. 1), which is configured to be connected to a network so as to transmit outgoing data packets to the network (Interface devices 115 allow the components of processor 100 to send data, Para. 15, FIG. 1) and receive incoming data packets from the network (receives a packet from an input line of a network through network interface 102, Para. 15, FIG. 1).  
Henderson teaches packet processing circuitry (parser 110, Para. 15, FIG. 1), which is coupled between the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1) and is configured to: receive from a first interface (network interface 102, Para. 15, FIG. 1), (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1), a data packet (processor 100 receives a packet from an input line of a network, Para. 15, FIG. 1) comprising a set of one or more headers that comprise header fields having respective values (URLs, IP addresses, or port numbers, Para. 23).  
Henderson teaches to identify, responsively to a value of at least one of the header fields (switch-based processor 100 can parse packets by extracting information from packets, Para. 16, FIG. 1), a corresponding header modification instruction in the plurality (parser 110 issues a search request through the core switch 140 to the search resources 150 to locate appropriate processing rules for the packet, Para. 15, FIG. 1).  
Henderson teaches to modify the set of headers in accordance with the header modification operation (The processing rule may include one or more modifications to be performed on the packet. For example, the rule may include logic that indicates a field to be added or deleted from a packet. This insertion or deletion logic may be used to change URLs, change IP addresses, or change port numbers.  Para. 23), 
Henderson teaches to transmit the data packet (Each packet modifier 160 is configured to send the modified packet, Para. 15, FIG. 1).  
Henderson fails to teach to load a plurality of header modification instructions from the computer over the bus, each header modification instruction comprising at least (i) an operation-code that specifies a header modification operation and (ii) one or more anchor values specifying a packet location at which the header modification  specified by the operation-code and the one or more anchor values of the header modification instruction.  
Sharma teaches to load a plurality of header modification instructions from the computer over the bus (a sequence 300 of processing steps {F1, F2, . . . Fn} (e.g., 310, 320, 330, respectively) that result in actions {A1, A2, . . . Am}.  A subset of these actions will affect packet headers.  Actions {A1, A2, . . . An} result in editing actions {E1, E2, . . . Ep} (e.g., 342, 344, 346, respectively) performed by editor 340.  Para. 39, FIG. 3), each header modification instruction comprising at least (i) an operation-code that specifies a header modification operation (Each action Ei thus contains information that identifies the following: <Header Identifier, Operation Type, Operation Command>, Para. 65, FIG. 3) and (ii) one or more anchor values specifying a packet location at which the header modification operation is to be performed (Highly parallel packet editing engine 500 receives the following inputs to perform the highly parallel packet editing operations: 1) MATCH_ID vector, 2) EDIT_ID vector, 3) EDIT_COMMAND vector, and 4) ZONE_REMAP_VECTOR.  The EDIT_COMMAND vector indicates which fields to modify in a header.  Para. 72, FIG. 5).  
Sharma teaches to modify the set of headers in accordance with the header modification operation specified by the operation-code (Each editing action Ei may result in modification of one preexisting header, Para. 39, FIG. 3) and the one or more anchor values of the header modification instruction (To initiate header specific operations, two inputs are needed by each of the editor engines: 1) the ingress offsets of each headers, and 2) per-header commands (e.g. modify) encoded in the EDIT_COMMAND vector, Para. 80, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma with the teachings of Henderson since Sharma provides a technique for determining and conveying medication information, which can be introduced into the system of Henderson to ensure information of packets are properly extracted processed and modified for preparing packets for further forwarding through various network types.  
Henderson fails to teach a host interface to communicate with a memory of a host computer, and Henderson fails to teach to transmit the data packet, with the modified set of headers, through a second interface selected from among the host interface and the network interface.  
Hendel teaches a host interface (UNIC 10 includes one or more bus interfaces 52, Para. 29, FIGS. 1A, 3), which is configured to be connected to a peripheral component bus (NIC 17 communicates data, control, and addressing information to and from an I/O bus 28, for example but not limited to, a PCI-Ex bus, Para. 21, FIGS. 1A, 3) so as to communicate via the bus with a central processing unit (CPU) (host processor 16 (e.g., a central processing unit (CPU)), Para. 17, FIG. 1A) and a memory of a host computer (host memory 18, Para. 17, FIG. 1A).  
Hendel teaches to transmit the data packet (ingress transmit processor 58 is designed to manage the network packet representation(s) to be sent to one or more packet network destination endpoints 15B, 15J, Para. 39, FIGS. 1A, 3), with the modified set of headers (Ingress packet processor 54 can modify packet headers, Para. 32, FIG. 3), through a second interface (packet interface 62, Para. 40, FIG. 3) selected from among the host interface (bus interfaces 52, Para. 29, FIGS. 1A, 3) and the network interface (packet interface 62, Para. 40, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendel with the teachings of Henderson in view of Sharma since Hendel provides a technique for an interface card involving a host computer, which can be introduced into the system of Henderson in view of Sharma to perform packet modifications and transmissions for a host processor with efficiency for packet network communications.  


In regard to Claim 14, Henderson teaches A method for communication, comprising: connecting a host interface (host processor interface 104, Para. 15, FIG. 1) to a peripheral component bus (Interface device 115, Para. 15, FIG. 1) so as to communicate via the bus with a central processing unit (CPU) of a host computer (host processor 170, Para. 15, FIG. 1).  
Henderson teaches connecting a network interface (network interface 102, Para. 15, FIG. 1) to a network so as to transmit outgoing data packets to the network (Interface devices 115 allow the components of processor 100 to send data, Para. 15, FIG. 1) and receive incoming data packets from the network (receives a packet from an input line of a network through network interface 102, Para. 15, FIG. 1).  
Henderson teaches using packet processing circuitry (parser 110, Para. 15, FIG. 1), which is coupled between the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1): receiving from a first interface (network interface 102, Para. 15, FIG. 1), selected from among the host interface (host processor interface 104, Para. 15, FIG. 1) and the network interface (network interface 102, Para. 15, FIG. 1), a data packet (processor 100 receives a packet from an input line of a network, Para. 15, FIG. 1) comprising a set of one or more headers that comprise header fields having respective values (URLs, IP addresses, or port numbers, Para. 23).  
Henderson teaches identifying, responsively to a value of at least one of the header fields (switch-based processor 100 can parse packets by extracting information from packets, Para. 16, FIG. 1), a corresponding header modification instruction in the plurality (parser 110 issues a search request through the core switch 140 to the search resources 150 to locate appropriate processing rules for the packet, Para. 15, FIG. 1).  
Henderson teaches modifying the set of headers in accordance with the header modification operation (The processing rule may include one or more modifications to be performed on the packet. For example, the rule may include logic that indicates a field to be added or deleted from a packet. This insertion or deletion logic may be used to change URLs, change IP addresses, or change port numbers.  Para. 23).  
Henderson teaches transmitting the data packet, with the modified set of headers (packet storage device 120 sends the modified packet through core switch 140, Para. 15, FIG. 1).  
 specified by the operation-code and one or more anchor values of the header modification instruction.  
Sharma teaches loading a plurality of header modification instructions from the computer over the bus (a sequence 300 of processing steps {F1, F2, . . . Fn} (e.g., 310, 320, 330, respectively) that result in actions {A1, A2, . . . Am}.  A subset of these actions will affect packet headers.  Actions {A1, A2, . . . An} result in editing actions {E1, E2, . . . Ep} (e.g., 342, 344, 346, respectively) performed by editor 340.  Para. 39, FIG. 3), each header modification instruction comprising at least (i) an operation-code that specifies a header modification operation (Each action Ei thus contains information that identifies the following: <Header Identifier, Operation Type, Operation Command>, Para. 65, FIG. 3) and (ii) one or more anchor values specifying a packet location at which the header modification operation is to be performed (Highly parallel packet editing engine 500 receives the following inputs to perform the highly parallel packet editing operations: 1) MATCH_ID vector, 2) EDIT_ID vector, 3) EDIT_COMMAND vector, and 4) ZONE_REMAP_VECTOR.  The EDIT_COMMAND vector indicates which fields to modify in a header.  Para. 72, FIG. 5).  
(Each editing action Ei may result in modification of one preexisting header, Para. 39, FIG. 3) and one or more anchor values of the header modification instruction (To initiate header specific operations, two inputs are needed by each of the editor engines: 1) the ingress offsets of each headers, and 2) per-header commands (e.g. modify) encoded in the EDIT_COMMAND vector, Para. 80, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma with the teachings of Henderson since Sharma provides a technique for determining and conveying medication information, which can be introduced into the system of Henderson to ensure information of packets are properly extracted processed and modified for preparing packets for further forwarding through various network types.  
Henderson fails to teach a host interface to communicate with a memory of a host computer, and Henderson fails to teach transmitting the data packet, with the modified set of headers, through a second interface selected from among the host interface and the network interface.  
Hendel teaches connecting a host interface (UNIC 10 includes one or more bus interfaces 52, Para. 29, FIGS. 1A, 3) to a peripheral component bus (NIC 17 communicates data, control, and addressing information to and from an I/O bus 28, for example but not limited to, a PCI-Ex bus, Para. 21, FIGS. 1A, 3) so as to communicate via the bus with a central processing unit (CPU) (host processor 16 (e.g., a central processing unit (CPU)), Para. 17, FIG. 1A) and a memory of a host computer (host memory 18, Para. 17, FIG. 1A).  
Hendel teaches transmitting the data packet (ingress transmit processor 58 is designed to manage the network packet representation(s) to be sent to one or more packet network destination endpoints 15B, 15J, Para. 39, FIGS. 1A, 3), with the modified set of headers (Ingress packet processor 54 can modify packet headers, Para. 32, FIG. 3), through a second interface (packet interface 62, Para. 40, FIG. 3) selected from among the host interface (bus interfaces 52, Para. 29, FIGS. 1A, 3) and the network interface (packet interface 62, Para. 40, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendel with the teachings of Henderson in view of Wang since Hendel provides a technique for an interface card involving a host computer, which can be introduced into the system of Henderson in view of Wang to perform packet modifications and transmissions for a host processor with efficiency for packet network communications.  


Claims 2-4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Sharma, Hendel, and further in view of Craig et al. (Pub. No.: US 20030053448 A1), hereafter referred to as Craig.  
In regard to Claim 2, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the header modification operation.  

	Craig teaches the header modification operation comprises insertion of one or more fields in a specified location in the set of headers (searching a connection table based on the packet header of the outgoing packet to determine the original source address associated with the end-to-end connection, and replacing the source address and source port of the outgoing packet with the original source address and source port at step 970, Para. 83, FIG. 9B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Craig with the teachings of Henderson in view of Sharma and Hendel since Craig provides a technique for organizing and implementing header information, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure prompt processing of header and related packet information for promoting higher data throughput.  

In regard to Claim 3, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach the one or more fields to be inserted are one or more protocol specific headers.  
	Craig teaches the one or more fields to be inserted are one or more protocol specific headers (if the data received from the server 180 corresponds to application protocol-specific messages, the service application 190 forwards the messages to the wireless client 110 by writing the data to the client-side connection in order to maintain end-to-end semantics, Para. 36, FIG. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Craig with the teachings of Henderson in view of Sharma and Hendel since Craig provides a technique for organizing and implementing header information, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure prompt processing of header and related packet information for promoting higher data throughput.  

In regard to Claim 4, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach values of the one or more fields to be inserted are specified in the header modification instruction.  
	Craig teaches values of the one or more fields to be inserted are specified in the header modification instruction (searching a connection table based on the packet header of the outgoing packet to determine the original source address associated with the end-to-end connection, and replacing the source address and source port of the outgoing packet with the original source address and source port at step 970, Para. 83, FIG. 9B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Craig with the teachings of Henderson in view of Sharma and Hendel since Craig provides a technique for organizing and implementing header information, which can be introduced into the 

In regard to Claim 15, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the header modification operation.  
Henderson fails to teach the header modification operation comprises insertion of one or more fields in a specified location in the set of headers.  
	Craig teaches the header modification operation comprises insertion of one or more fields in a specified location in the set of headers (searching a connection table based on the packet header of the outgoing packet to determine the original source address associated with the end-to-end connection, and replacing the source address and source port of the outgoing packet with the original source address and source port at step 970, Para. 83, FIG. 9B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Craig with the teachings of Henderson in view of Sharma and Hendel since Craig provides a technique for organizing and implementing header information, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure prompt processing of header and related packet information for promoting higher data throughput.  

In regard to Claim 16, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  

	Craig teaches the one or more fields to be inserted are one or more protocol-specific headers (if the data received from the server 180 corresponds to application protocol-specific messages, the service application 190 forwards the messages to the wireless client 110 by writing the data to the client-side connection in order to maintain end-to-end semantics, Para. 36, FIG. 1A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Craig with the teachings of Henderson in view of Sharma and Hendel since Craig provides a technique for organizing and implementing header information, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure prompt processing of header and related packet information for promoting higher data throughput.  

In regard to Claim 17, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  
Henderson fails to teach values of the one or more fields to be inserted are specified in the header modification instruction.  
	Craig teaches values of the one or more fields to be inserted are specified in the header modification instruction (searching a connection table based on the packet header of the outgoing packet to determine the original source address associated with the end-to-end connection, and replacing the source address and source port of the outgoing packet with the original source address and source port at step 970, Para. 83, FIG. 9B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Craig with the teachings of Henderson in view of Sharma and Hendel since Craig provides a technique for organizing and implementing header information, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure prompt processing of header and related packet information for promoting higher data throughput.  


Claims 6-8, 13, 19-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Sharma, Hendel, and further in view of Lee et al. (Pub. No.: US 20030152084 A1), hereafter referred to as Lee.  
In regard to Claim 6, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach create a gap in the set of headers, and to insert one or more fields in the gap.  
Lee teaches create a gap in the set of headers, and to insert one or more fields in the gap (the protocol translator unit 315 not only swaps headers, tags, fields or labels, it also strips off and inserts headers, tags, fields or labels in the middle of any packet in order to swap both homogeneous and heterogeneous headers, tags, fields and labels on a per flow basis, Para. 179, FIG. 6).  


In regard to Claim 7, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach the header modification operation comprises removal of one or more fields from a specified location in the set of headers.  
Lee teaches the header modification operation comprises removal of one or more fields from a specified location in the set of headers (protocol translator unit 315 supports byte-level strip-off on a per flow basis.  The "pop header offset" field ("POPOFF") in the PCI defines the offset that the protocol translator unit 315 uses for the starting point to strip off bytes from the packet. The "pop header length" field in the PCI defines the number of bytes to be stripped off by the protocol translator unit 315.  Para. 181, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing header data, which can be introduced into the system of Henderson in view of Sharma 

In regard to Claim 8, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach the one or more fields to be removed are one or more protocol specific headers.  
Lee teaches the one or more fields to be removed are one or more protocol specific headers (The protocol translator unit 315 supports byte-level strip-off on a per flow basis.  The "pop header length" field in the PCI defines the number of bytes to be stripped off by the protocol translator unit 315.  Para. 181, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing header data, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure headers contain only the necessary information needed in forwarding through a network.  

In regard to Claim 13, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach the plurality of the header modification instructions is stored in the memory of the host computer and is accessed by the packet processing circuitry via the peripheral component bus.  
(instruction and state fetches from memory. A very long instruction corresponding to the flow of the incoming information element segment is fetched from storage.  Para. 77) and is accessed by the packet processing circuitry via the peripheral component bus (global bus 278 carries data between different functional units, i.e., the global bus 278 allows the PCU 250 to communicate with the other functional units, Para. 86, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing header data, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure headers contain only the necessary information needed in forwarding through a network.  

In regard to Claim 19, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  
Henderson fails to teach modifying the set of headers comprises creating a gap in the set of headers, and inserting one or more fields in the gap.  
Lee teaches create modifying the set of headers comprises creating a gap in the set of headers, and inserting one or more fields in the gap (the protocol translator unit 315 not only swaps headers, tags, fields or labels, it also strips off and inserts headers, tags, fields or labels in the middle of any packet in order to swap both homogeneous and heterogeneous headers, tags, fields and labels on a per flow basis, Para. 179, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing header data, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure headers contain only the necessary information needed in forwarding through a network.  

In regard to Claim 20, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach the header modification operation comprises removal of one or more fields from a specified location in the set of headers.  
Lee teaches the header modification operation comprises removal of one or more fields from a specified location in the set of headers (protocol translator unit 315 supports byte-level strip-off on a per flow basis.  The "pop header offset" field ("POPOFF") in the PCI defines the offset that the protocol translator unit 315 uses for the starting point to strip off bytes from the packet. The "pop header length" field in the PCI defines the number of bytes to be stripped off by the protocol translator unit 315.  Para. 181, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing 

In regard to Claim 21, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  
Henderson fails to teach the one or more fields to be removed are one or more protocol-specific headers.  
Lee teaches the one or more fields to be removed are one or more protocol-specific headers (The protocol translator unit 315 supports byte-level strip-off on a per flow basis.  The "pop header length" field in the PCI defines the number of bytes to be stripped off by the protocol translator unit 315.  Para. 181, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing header data, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure headers contain only the necessary information needed in forwarding through a network.  

In regard to Claim 26, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  

Lee teaches the plurality of the header modification instructions is stored in the memory of the host computer (instruction and state fetches from memory. A very long instruction corresponding to the flow of the incoming information element segment is fetched from storage.  Para. 77), and wherein identifying the entry comprises accessing the header modification table via the peripheral component bus (global bus 278 carries data between different functional units, i.e., the global bus 278 allows the PCU 250 to communicate with the other functional units, Para. 86, FIG. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Henderson in view of Sharma and Hendel since Lee provides a technique for organizing header data, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure headers contain only the necessary information needed in forwarding through a network.  


Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Sharma, Hendel, and further in view of Song et al. (Pub. No.: US 20130114413 A1), hereafter referred to as Song.  
In regard to Claim 9, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach one of the first and second interfaces is the host interface and the other of the first and second interfaces is the network interface.  
Song teaches one of the first and second interfaces is the host interface (After the packet is assigned a unique ID, the packet may then be delivered to the splitter module 120, Para. 18, FIG. 1) and the other of the first and second interfaces is the network interface (the packet may then be reassembled by the merger module 160. The packet may then be sent out from the TM 110 to the network.  Para. 21, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song with the teachings of Henderson in view of Sharma and Hendel since Song provides a technique for forwarding packet data through a network device, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure efficient processing of packet components for transmission.  

In regard to Claim 22, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  
Henderson fails to teach one of the first and second interfaces is the host interface and the other of the first and second interfaces is the network interface.  
Song teaches one of the first and second interfaces is the host interface (After the packet is assigned a unique ID, the packet may then be delivered to the splitter module 120, Para. 18, FIG. 1) and the other of the first and second interfaces is the network interface (the packet may then be reassembled by the merger module 160. The packet may then be sent out from the TM 110 to the network.  Para. 21, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song with the teachings of Henderson in view of Sharma and Hendel since Song provides a technique for forwarding packet data through a network device, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure efficient processing of packet components for transmission.  


Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Sharma, Hendel, and further in view of Wang et al. (Pub. No.: US 20200076928 A1), hereafter referred to as Wang.  
In regard to Claim 11, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the apparatus.  
Henderson fails to teach both the first and second interfaces are the host interface, such that the data packet is received from a process running on the CPU and is looped back, after modification of the header, to another process running on the CPU.  
	Wang teaches both the first and second interfaces are the host interface, such that the data packet is received from a process running on the CPU (packet parser 226 retrieves information from the header of packet 250a, Para. 26, FIGS. 2-3.  At step 308, upon a cache miss, slow path 120 determines whether the packet requires decryption. For example, with respect to FIG. 2, crypto detector 122 of slow path 120 determines whether packet 250a requires decryption, such as by looking for an encryption header in packet 250a.  Para. 28, FIGS. 2-3) and is looped back, after modification of the header, to another process running on the CPU (Operations then return to step 304, where the packet header is again parsed, Para. 31, FIGS. 2-3.  Fast path 110 may retrieve the actions 229 for packet 250a from flow cache 112 based on flow key 227. Operations then continue to step 318.  Para. 32, FIGS. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song with the teachings of Henderson in view of Sharma and Hendel since Song provides a technique for forwarding packet data through a network device, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure efficient processing of packet components for transmission.  

In regard to Claim 24, as presented in the rejection of Claim 14, Henderson in view of Sharma and Hendel teaches the method.  
Henderson fails to teach both the first and second interfaces are the host interface, such that the data packet is received from a process running on the CPU and is looped back, after modification of the header, to another process running on the CPU.  
	Wang teaches both the first and second interfaces are the host interface, such that the data packet is received from a process running on the CPU (packet parser 226 retrieves information from the header of packet 250a, Para. 26, FIGS. 2-3.  At step 308, upon a cache miss, slow path 120 determines whether the packet requires decryption. For example, with respect to FIG. 2, crypto detector 122 of slow path 120 determines whether packet 250a requires decryption, such as by looking for an encryption header in packet 250a.  Para. 28, FIGS. 2-3) and is looped back, after modification of the header, to another process running on the CPU (Operations then return to step 304, where the packet header is again parsed, Para. 31, FIGS. 2-3.  Fast path 110 may retrieve the actions 229 for packet 250a from flow cache 112 based on flow key 227. Operations then continue to step 318.  Para. 32, FIGS. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song with the teachings of Henderson in view of Sharma and Hendel since Song provides a technique for forwarding packet data through a network device, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure efficient processing of packet components for transmission.  


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Sharma, Hendel, and further in view of Goyal et al. (Pub. No.: US 20140269718 A1), hereafter referred to as Goyal.  
In regard to Claim 27, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the one or more anchor values.  
Henderson fails to teach the one or more anchor values comprise a start anchor value that specifies the location at which the one or more fields are to be inserted.  
(a PHT entry may include nine dimensions that specify how to mask and multiplex the header data. Each of these dimensions specifies the following: 1) Source Field Start Bit Position, 2) Source Field End Bit Position.  Para. 416).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goyal with the teachings of Henderson in view of Sharma and Hendel since Goyal provides a technique for specifying bit positions of certain fields in a header, which can be introduced into the system of Henderson in view of Sharma and Hendel to ensure accurate and efficient field additions and deletions are performed with modifications of packets header.  

In regard to Claim 28, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the one or more anchor values.  
Henderson fails to teach the one or more anchor values comprise start and end anchor values that specify start and end locations between which the one or more fields are to be removed.  
Goyal teaches the one or more anchor values comprise start and end anchor values that specify start and end locations between which the one or more fields are to be removed (a PHT entry may include nine dimensions that specify how to mask and multiplex the header data. Each of these dimensions specifies the following: 1) Source Field Start Bit Position, 2) Source Field End Bit Position.  Para. 416).  
.  


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Sharma, Hendel, and further in view of Choudhury et al. (Pub. No.: US 20150304209 A1), hereafter referred to as Choudhury.  
In regard to Claim 29, as presented in the rejection of Claim 1, Henderson in view of Sharma and Hendel teaches the packet processing circuitry.  
Henderson fails to teach the packet processing circuitry is configured to receive the header modification instructions from the host computer via an Application Programming Interface (API) that runs on the CPU of the host computer.  
Choudhury teaches the packet processing circuitry is configured to receive the header modification instructions from the host computer via an Application Programming Interface (API) that runs on the CPU of the host computer (Northbound API 230 includes methods and/or accessible data structures by which network services applications 204 may configure, Para. 122, FIG. 4.  Network services applications 204 may invoke northbound API 230 to install/query data from these data structures, Para. 123, FIG. 4).  
.  


Allowable Subject Matter
Claims 5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  Page 10 of the Remarks presents the argument that The cited art does not teach or suggest the features of amended claim 1.  This argument is not .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-30-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477